Case 2:20-cr-00096-RMP      ECF No. 116    filed 03/29/21   PageID.609 Page 1 of 10




 1   Law Office of Jeffrey S. Niesen
     Jeffrey S. Niesen
 2   1411 W. Pinehill Road
     Spokane, Washington 99218
 3   Tel: 509 822-7140
 4   Counsel for Defendant
     Joseph Owen Burnett
 5

 6
                         UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8

 9
     UNITED STATES OF AMERICA                      Case No. 20 CR 00096 RMP -3
10

11                      Plaintiff,
12
                                                   DEFENDANT’S SENTENCING
13         vs.                                         MEMORANDUM

14
     JOSEPH OWEN BURNETT
15
                        Defendant.
16
     ______________________________________/
17

18
           Comes now defendant JOSEPH OWEN BURNETT by and through his

19   attorney Jeffrey S. Niesen, in accordance with the Court’s sentencing order of

20   March 10, 2021 (ECF 104) presents for the Court’s consideration Defendant’s
21   Sentencing Memorandum. Sentencing is scheduled for April 15, 2021, at
22   10:00 A.M.
23

24
                                          Introduction
25
           Joseph Owen Burnett (hereinafter sometimes referred to as “Mr. Burnett
26
     or defendant”) is before the court for sentencing arising from his conviction by
27
     plea to Count 1 of an Indictment filed August 4, 2020 (ECF 24).
28


     Defendant’s Sentencing Memorandum                                            1
Case 2:20-cr-00096-RMP      ECF No. 116    filed 03/29/21   PageID.610 Page 2 of 10




 1

 2
                                   Criteria for Sentencing
 3

 4
           With the Supreme Court’s decision in United States v. Booker and United
 5
     States v. Fanfan, 125 S. Ct. 738 (2005), the landscape for sentencing a federal
 6
     criminal defendant changed. Previously in fashioning a sentence the Court was
 7

 8   bound by the mandatory provisions of the Federal Sentencing Guidelines, the

 9   Booker and Fanfan decisions made it clear that the Guidelines were advisory only.
10   While the guidelines were to be considered and given weight, it was just one of a
11
     number of factors the Court was to consider in deciding an appropriate sentence in
12
     accordance with 18 U.S.C. § 3553. The ultimate task, taking all of the facts and
13
     circumstances into account, is whether the sentence imposed is reasonable.
14

15
           In United States v. Carty, 520 F.3d 984 (en banc) (9th Cir 2008), the Ninth
16
     Circuit reviewed the three post-Booker Supreme Court opinions in order to clarify
17
     the requirements for the district court’s determination of a “reasonable sentence”
18

19   within the circuit. The Carty court echoed the Supreme Court’s dictate that “[a]ll

20   sentencing proceedings are to begin by determining the applicable Guideline
21   range.” Id. 991. The other factors to be considered are those criteria set forth in 18
22
     U.S.C. § 3553(a). The overarching statutory goal is for the district court to
23
     “impose a sentence sufficient, but not greater than necessary” to reflect the
24
     seriousness of the offense, promote respect for the law, provide just punishment,
25

26   afford adequate deterrence, protect the public and provide the defendant with

27   training, medical care and correctional treatment. Id.
28


     Defendant’s Sentencing Memorandum                                               2
Case 2:20-cr-00096-RMP       ECF No. 116    filed 03/29/21    PageID.611 Page 3 of 10




 1         The sentencing court is also directed to consider the nature and
 2   circumstances of the offense, the history and characteristics of the defendant, the
 3
     types of sentences available, unwarranted sentencing disparities, and the need to
 4
     provide restitution to the victims of the offence. Id.
 5

 6                       The Presentence Investigation Report
 7

 8         The draft pre-sentence report (ECF 96) was reviewed and the objection

 9   noted was made known to the Probation officer on March 1, 2021. The objection
10   centered around whether the defendant was subject to a 2 level enhancement for
11
     bribing Officer Mattern to commit the criminal acts addressed in Count 1 of the
12
     Indictment. On March 17, 2021, the probation officer filed an addendum to the
13
     Presentence Report rejecting defendant’s objection (ECF 109) and filed the Pre-
14

15   sentence Report unchanged. (ECF 110). It was noted that the Court will have to

16   rule on the appropriateness of the enhancement.
17
                               Mr. Burnett’s Sentence
18

19
           I. Base Offense level & Enhancements
20

21         The defense agrees that the proper Base Offense level is a level 24 increased
22   by 2 levels pursuant to USSG Sec. 2D1,1(b)(4) for a resulting base level of 26. It
23
     rejects, as discussed below, the additional 2 levels for bribery set forth in
24
     Paragraph 71 of the PIR. As a result, after the adjustment for acceptance of
25
     responsibility, the defense believes that the proper Total Offense Level is level 23
26

27   (92-115 months) rather than a level 25 (110 -135 months) with criminal history

28   points at a level VI.


     Defendant’s Sentencing Memorandum                                               3
Case 2:20-cr-00096-RMP       ECF No. 116    filed 03/29/21   PageID.612 Page 4 of 10




 1         II. Departures
 2
           No departures are noted.
 3

 4
           III. 18 U.S.C. 3553(a) factors:
 5

 6         In accordance with 18 U.S.C. 3553(a) the factors to be considered by the
 7   Court in imposing a sentence which is sufficient, but not greater than necessary
 8
     are as follows: (1) the nature and circumstance of the offense and the history and
 9
     characteristics of the defendant; (2) the need to reflect the seriousness of the
10
     offense, to promote respect for the law and provide just punishment; (3) to afford
11

12   adequate deterrence to criminal conduct; (4) to protect the public from further

13   crimes of the defendant; and (5) provide the defendant needed educational or
14   vocational training , medical care or corrective treatment in an effective manner.
15
     Each of these criteria in the context of this case will be discussed in turn.
16

17         1. Nature of the Offense and Characteristics of Defendant:
18
           The overall facts of this case are well known to the Court are will not be
19

20   exhaustively set forth. Basically, Mr. Burnett was approached by Travis Franklin

21   (hereinafter Franklin), the runner for Corrections Officer Mattern (hereinafter
22   Mattern) , who advised Mr. Burnett that he had the means to get contraband
23
     (drugs) into the Airway Heights Jail facility. Franklin explained that Mattern
24
     would bring the contraband into the jail in exchange for a share of the drugs. Mr.
25
     Burnett was interested because with the COVID 19 pandemic raging contact with
26

27   the public was halted. Mr. Burnett was known as a person who could make

28   Suboxone, a prescription medication, available. Having secured Mr. Burnett’s


     Defendant’s Sentencing Memorandum                                               4
Case 2:20-cr-00096-RMP      ECF No. 116     filed 03/29/21   PageID.613 Page 5 of 10




 1   cooperation, Franklin told Burnett what he wanted Burnett to obtain. Burnett never
 2   spoke to Mattern directly, and with one exception he took all his directions from
 3
     Franklin.
 4

 5         Burnett embraced the enterprise and over the ensuing weeks used his
 6   contacts on the outside and arranged for co-defendant Lorentzen and others to
 7
     acquire and give illegal drugs to Mattern. Mattern, after taking his cut of the
 8
     drugs, would bring the drugs into the facility, give the contraband to Franklin
 9
     would than distribute it to Burnett and others. The money collected though the sale
10

11   to inmates was forwarded by Burnett to Lorentzen. She would use it to acquire

12   more contraband. When Mattern demanded through Franklin a cut of the money,
13   she was the conduit through which the money was paid.
14

15         At some point, Mattern, through Franklin, asked for sex. That request was

16   dutifully given to Burnett who thereafter arranged through Lorentzen for that to
17   occur. Likewise, the request that methamphetamine be obtained came from
18
     Franklin. Burnett, independently asked Lorentzen to acquire heroin.
19

20         The government argues that Mattern was bribed by Mr. Burnett to involve
21   himself in these criminal activities. As “proof” it offers phone conversations of
22
     Mr. Burnett’s activities to acquire and arrange for the delivery of cash and
23
     contraband to Mattern. All that those conversations reveal is that once having
24
     joined the conspiracy to obtain and distribute the contraband, Mr. Burnett was
25

26   diligent in executing his role in these actions.

27
28


     Defendant’s Sentencing Memorandum                                              5
Case 2:20-cr-00096-RMP       ECF No. 116     filed 03/29/21   PageID.614 Page 6 of 10




 1           Mattern has an interest in convincing the Court that he was “bribed” into
 2   violating his trust as a correction officer. The inference is that absent the bribe he
 3
     would not have been influenced to engage in illegal activities and that somehow
 4
     this mitigates his actions. While it is not known what has caused this claim to be
 5
     advanced, it must be pointed out that in his initial statement to investigators he
 6

 7   made no claim that he was “bribed”. The claim was that he was involved as a

 8   result of threats. Since that statement is replete with demonstrable lies it is
 9   submitted that nothing he says is worth beliefing.
10

11         Federally bribery is the offering, giving, receiving, or soliciting of something

12   of value for the purpose of influencing the action of an official in the discharge of
13   his public or legal duties. See, 18 U.S. Code Sec. 201. The suggestion of engaging
14
     in this conspiracy did not originate with Mr. Burnett. It originated with Mattern
15
     and perhaps Franklin (who remains mysteriously an unindicted co-conspirator).
16
     Mr. Burnett was influenced and induced to engage in this criminal conduct by
17

18   Mattern and Franklin, not the other way around.

19
           There is no evidence that Mr. Burnett’s conduct “influenced” the criminal
20
     actions of Mattern. The enhancement for bribery recommend by the government
21

22   and seeming picked up whole cloth by Probation, is not justified or applicable.

23
           Mr. Burnett, is 34 years old, single and never married. He has two minor
24
     children both of which live with their mother in Chewelah, Washington. He is
25

26   close with their mother and in contact with both children. He is determined, going

27   forward, to play a positive role in their lives.
28


     Defendant’s Sentencing Memorandum                                                 6
Case 2:20-cr-00096-RMP      ECF No. 116     filed 03/29/21   PageID.615 Page 7 of 10




 1          Defendant dropped out of school in the ninth grade. He earned his GED at
 2   the Washington Corrections facility in 2008.
 3

 4         Mr. Burnett has been a long-time drug addict. At 15 he began using heroin

 5   and methamphetamine. Heretofore, his drug of choice was heroin. His addiction
 6   has been the source of his problems with law-enforcement and limited his
 7
     involvement with his children. It has impacted his ability to help out his mother
 8
     and sister and has caused the loss of gainful employment.
 9

10         Mr. Burnett is smart, enterprising and articulate. He recognizes that his life
11
     is a mess and that it must change. He also realizes that any further involvement
12
     with drugs will have severe and perhaps lifetime consequences. He is determined
13
     to do all that is necessary to (1) beat his addiction and avoid drugs, (2) become a
14

15   positive role model for his children, (3) gain and maintain profitable (and legal)

16   employment, and (4) become a worthy member of our community. Most of all he
17   is determined to cease being a criminal. He recognizes that these goals will take
18
     time and effort to achieve and he is willing - more than willing – to put in the work
19
     and effort to make that happen.
20

21         2. The seriousness of the offense, promote respect for the law and
22
     provide just punishment.
23

24         The offense charged is serious as reflected by the statutory and guidelines
25   that result. Mr. Burnett recognizes this truth and is well aware that future illegal
26
     conduct involving drugs will be catastrophic.
27
28          3. Afford adequate deterrence, and, 4. Protect the Public.


     Defendant’s Sentencing Memorandum                                               7
Case 2:20-cr-00096-RMP      ECF No. 116     filed 03/29/21   PageID.616 Page 8 of 10




 1         Adequate deterrence and the protection of the public results from his
 2   incarceration.
 3

 4         5. Education and vocational training etc.
 5
           Mr. Burnett requests the Court’s recommendation that he be offered the
 6
     RDAP program on drug abuse offered by the Bureau of Prisons. Thereafter, he be
 7

 8   offered while on supervised release, entry into the STEP program administered

 9   under the guidance of Judge Neilson.
10
                                        Motion for Variance
11

12
           Mr. Burnett has an extensive criminal history all of which is a result of his
13
     drug addiction. Basically, that history falls into three categories: drug offenses,
14
     theft and violations for escape or falsely identifying to authorities. What it does not
15

16   involve are major felonies at least up to the time of the instant offense. We ask the

17   Court to recognize that this criminal history is a direct result of Mr. Burnett’s drug
18   addiction and in that respect is overstated in seriousness.
19

20                                            Conclusion
21
           Mr. Burnett asks that the Court uphold his objection to the enhancement for
22
     bribery and that the Court determine the proper Offence Guideline to be a level 23.
23

24   That his resultant guideline range be deemed to be 92-115 months and that the PIR

25   be ordered amended accordingly.
26
           At the time he was taken into custody Mr. Burnett was in state custody with
27
28   approximately 60 days remaining on his sentence. It is requested that the court


     Defendant’s Sentencing Memorandum                                               8
Case 2:20-cr-00096-RMP      ECF No. 116     filed 03/29/21   PageID.617 Page 9 of 10




 1   order that his federal sentence and the remainder of his state sentence be deemed to
 2   run concurrently and that he receive duel credit for his time since he was taken into
 3
     custody by federal authorities.
 4

 5         Due to his lack of funds the defense concurs in the recommendation that no
 6   fine be imposed.
 7

 8         The defense believes that a term of supervised release of 5 years is

 9   appropriate and be imposed rather than the 10 years sought by the government.
10
           Finally, it is asked that the Court recommend to BOP that Mr. Burnett’s
11

12   incarceration take place as close to Spokane as possible. This is to facilitate visits

13   from his family.
14
              Dated: March 29, 2021          Respectfully Submitted,
15

16
                                             Law Office of Jeffrey S. Niesen
17
                                             s/Jeffrey S. Niesen for
18
                                             Joseph Owen Burnett
19

20
                                       Certificate of Service
21

22
     I hereby certify that on March 29, 2021, I electronically filed the foregoing with

23   the Clerk of the Court using the CM/ECF System which will send notification of
24   such filing to the following: AUSA David Herzog, Counsel for the United States of
25   America.
26
                                s/Jeffrey S. Niesen (33850)
27                              Law Office of Jeffrey S. Niesen
                                1411 W. Pinehill Rd. Spokane WA, 99218
28                              509-822-7140

     Defendant’s Sentencing Memorandum                                              9
Case 2:20-cr-00096-RMP   ECF No. 116   filed 03/29/21   PageID.618 Page 10 of 10




 1
                             jsniesen1@yahoo.com
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28


     Defendant’s Sentencing Memorandum                                      10
